



COURT OF APPEAL FOR
BRITISH COLUMBIA




Citation:



R. v. Montgomery,









2009 BCCA 41




Date: 20090206

Docket: CA035407

Between:

Regina

Respondent

And

Clayton Dion Montgomery

Appellant




Before:



The Honourable Mr. Justice
  Mackenzie





The Honourable Madam Justice
  Levine





The Honourable Mr. Justice
  Tysoe









N.L. Cobb and E.P. Lewis



Counsel for the Appellant





J.A. Mauro Bowers, Q.C.



Counsel for the (Crown) Respondent





Place and Date of Hearing:



Vancouver
, British Columbia





December 12, 2008





Written
  Submissions Received:



December 23 and 29, 2008





Place and Date of Judgment:



Vancouver
, British Columbia





February 6, 2009









Written Reasons by
:





The Honourable Mr. Justice
  Tysoe





Concurred in by:





The Honourable Mr. Justice
  Mackenzie

The Honourable Madam
  Justice Levine




Reasons for Judgment
of the Honourable Mr. Justice Tysoe:

Introduction


[1]

The appellant was charged with the
following four offences:

(a)        count 1 - possession of
cocaine for the purpose of trafficking, contrary to s. 5(2) of the
Controlled
Drugs and Substances Act
, S.C. 1996, c. 19;

(b)        count 2 - storing a firearm
in a careless manner or without reasonable precautions for the safety of other
persons, contrary to s. 86(1) of the
Criminal Code
, R.S.C. 1985, c. C-46
(the 
Code
);

(c)        count 3 - possession of a firearm
while not being the holder of a licence under which he may possess the firearm
and a registration certificate for the firearm, contrary to s. 91(1) of the
Code
;

(d)        count 4 - possession of a loaded restricted
firearm without being the holder of an authorization or a licence under which
he may possess the firearm in that place and a registration certificate for the
firearm, contrary to s. 95(1) of the
Code
.

[2]

The trial judge found the
appellant guilty and entered convictions on counts 1, 2 and 4; a conditional
stay was entered with respect to count 3 on the principle set forth in
R. v.
Kienapple
, [1975] 1 S.C.R. 729, 15 C.C.C. (2d) 524.  The appellant appeals
from these convictions.

[3]

The cocaine and firearm mentioned
in these counts were found by the police when executing a search warrant at a
residence located on Raven Road in Courtenay, British Columbia (the Raven Road residence).  It is the appellants position on appeal that the evidence obtained
on the execution of the search warrant should have been excluded as a result of
breaches of his rights under ss. 8, 9 and 10 of the
Canadian Charter of
Rights and Freedoms
(the 
Charter
).

[4]

The appellant also says that the
conviction on count 4 should be set aside on the basis that either the trial
judge failed to give adequate reasons for the conviction or misapprehended the
evidence in relation to count 4.

Background

[5]

The events leading up to the
issuance of the search warrant began on November 6, 2003, when the police
received a report that a past member of the Hells Angels, together with 15
associates, had entered a cabaret in Courtenay.  The police made inquiries
about a vehicle at the cabaret in which some of these associates were
passengers and were advised by an officer with the Delta City Police that the
company owning the vehicle (the Delta company) was known to be involved in
criminal activities, including the sale of drugs.

[6]

On the following day, the police
received a complaint from a citizen that considerable traffic was coming and
going to and from a residence on Spindrift Road, Royston, British Columbia (the
Spindrift Road residence), which had recently changed hands, and that the
traffic included expensive vehicles at weird times of night.

[7]

On November 12, the police stopped
a vehicle that was being driven by the appellant.  The vehicle was determined
to be registered in the name of the Delta company.

[8]

In the week following, the police
made two observations connecting the appellant to the Spindrift Road
residence.  The first was that the vehicle driven by the appellant on November
12 was seen at the property.  The second was that the appellant attended at the
property.

[9]

In early December, the police
received an anonymous tip that a new group of people, calling themselves Easy
Money Production and supposedly associated with the Hells Angels, had come to
Courtenay to take over the drug trade.

[10]

On December 10, the police
received another tip that the group gave out business cards in the name of Easy
Money Production with phone numbers to call for the purpose of arranging to buy
drugs.  The source said the group carried handguns and had no problem in using
force to have local dealers join their camp and to collect money.  The source
said the group utilized a method by which a three- person team would be
involved in each drug sale, with one person carrying the drugs, a second person
carrying the money and a third person completing the transaction.  The
three-person team was not allowed to fight, and was protected by enforcers with
guns.  The same source provided a different officer with the cell phone number
and the pager number shown on the business cards of Easy Money Production.

[11]

In the morning of December 11, the
lead officer on the investigation, Corporal Fossum, attended at the Spindrift Road residence and observed, among other things, a red van parked outside the
residence.  In the early afternoon of the same day, Corporal Fossum decided to
phone the cell phone number he had been told was on the business cards of Easy
Money Production.  Corporal Fossum told the male who answered the cell phone
that he wanted to buy a big one, which is drug jargon for a gram of cocaine. 
The male told the officer to meet at a nearby McDonalds restaurant in about
seven minutes and that he would be driving a red car or van.

[12]

When Corporal Fossum arrived at
the McDonalds restaurant several minutes later, he saw a red van enter the
parking lot.  He recognized the van as the vehicle he had seen at the Spindrift Road residence earlier in the day.  He observed the occupants of the van turning
their heads as if they were looking for someone.  When the van left the parking
lot, Corporal Fossum was uncertain whether it would return and, as he could not
get immediate backup assistance, he decided to stop the van on his own.  He used
a loud hailer to tell the occupants to stay in the vehicle.

[13]

When backup officers arrived ten
minutes later, the occupants of the van were ordered out of the van.  The
appellant, who had been in the right front passenger seat, was one of four
occupants of the vehicle.  The occupants were told that they were under arrest
for possession for the purpose of trafficking, and they were read their
Charter
rights.  The appellant indicated that he wanted to contact counsel and
named a specific lawyer.  The appellant was not permitted to attempt to contact
the lawyer at the place of his arrest because the Courtenay police had a policy
against arrested persons using cell phones at the scene of an alleged crime.

[14]

Certain items were seized from the
four men upon their arrest and at the police station.  Two half-gram bags of
cocaine were seized from one of the men; bundles of cash totalling over $2,000
and a key to a safe were seized from the appellant.

[15]

The appellant arrived at the
police station approximately one hour after the red van was stopped by the
police officer.  He was read his
Charter
rights again and reiterated his
wish to contact a specific lawyer.  Three hours later, the appellant was given
a phone for the purpose of receiving a lawyers call but it was not the lawyer
he had specified.  After another 20 minutes, a call was placed on the
appellants behalf to the specified lawyer, and the appellant spoke with that
lawyer when he returned the call a little over an hour later.

[16]

The police obtained and executed upon
a warrant to search the Spindrift Road residence later on the same day.  Among
the items seized upon execution of the warrant were business cards for Easy
Money Production Ltd. with the phone number that had been called, cocaine, a
handgun, a police scanner and a t-shirt supportive of the Nomads branch of the
Hells Angels.  Also found was a tenancy agreement for the Raven Road residence
showing the appellant as tenant for a term commencing November 5, 2003. 
No safe was located at the Spindrift Road residence.

[17]

The phone at the Spindrift Road residence rang while the police were executing the search warrant, and an
officer answered it.  The caller mistakenly believed that the officer was one
of the residents of the property and told him that everyone had been busted and
that two houses had been raided by the police.  The officer questioned the
caller about the second house, and she replied that it was Clays (which is
the appellants first name) and that she believed the house to have a swimming
pool and a Jacuzzi.  The police then went to the vicinity of the Raven Road residence and observed a swimming pool and a Jacuzzi outside the residence.

[18]

Upon returning to the police
station in the early morning hours of the following day, one of the officers
engaged the appellant in a conversation.  During the conversation, the
appellant admitted that he lived at the Raven Road property.

[19]

The police then applied for a
search warrant for the Raven Road property.  The request was initially denied
by the justice of the peace because, among other things, the justice of the
peace wanted to know why a safe was linked to the offence.  The information to
obtain the warrant was revised by correcting the other deficiencies and by
adding a paragraph setting out the officers experience with drug trafficking
operations and his knowledge of the practice and habits of cocaine dealers,
including the use of safes to store and protect drugs and drug money.  The
justice of the peace was satisfied with the revisions and issued the search
warrant.

[20]

The items found at the Raven Road property were listed in detail in the judges reasons for his verdict (indexed as
2007 BCSC 664) and included four ounces of cocaine and a safe containing a
bulletproof vest and a handgun.

[21]

At the conclusion of the
voir
dire
during which the above evidence was adduced, the trial judge held that
there had not been any breaches of the appellants rights under ss. 8, 9 and 10
of the
Charter
and that none of the evidence should be excluded from the
trial.  By the consent of the appellant and the Crown, the evidence in the
voir
dire
was deemed to be evidence in the trial proper.  After subsequently
hearing further submissions from counsel, the trial judge reserved his decision
and issued written reasons two weeks later, finding the appellant to be guilty.

Issues
on Appeal

[22]

The issues raised by the appellant
on appeal are the following:

(a)        Was there a breach of s. 9 of the
Charter
on the basis that reasonable and probable grounds for the appellants arrest
did not exist?

(b)        Was there a breach of s. 10(b) of the
Charter
on the basis that the appellant was not given the right to consult counsel
without delay following his arrest?

(c)        Was there a breach of s. 10(b) of the
Charter
on the basis that the appellant was not read his
Charter
rights again or
given the opportunity to speak with his lawyer again after there was a change
in the jeopardy he faced?

(d)        If there was a breach of s. 9 or s. 10(b),
should the evidence obtained by the police have been excluded as a result of the
breaches and, if so, was there a breach of s. 8 of the
Charter
on the
basis that, in the absence of the excluded evidence, there was insufficient
evidence to justify the issuance of the search warrant for the Raven Road
residence?

(e)        If there was a breach of s. 8, should the
evidence obtained upon the execution of the search warrant for the Raven Road residence have been excluded from the trial pursuant to s. 24(2) of the
Charter
?

(f)         Did the trial judge fail to give adequate
reasons in respect of the conviction on count 4 or was that conviction
unreasonable and unsupported by the evidence as a result of misapprehensions of
the evidence?

[23]

At the hearing of the appeal,
Crown counsel submitted that, in connection with the last ground of appeal
dealing with count 4, this Court should amend the indictment to conform to the
evidence (by substituting the word prohibited in place of the word
restricted) and that this Court should dismiss the appeal pursuant to s. 686(1)(b)(iii)
of the
Code
on the basis that no substantial wrong or miscarriage of
justice has occurred.  We requested counsel to provide, and have received,
written submissions on these two points.

Discussion

(a)
Reasonable and Probable Grounds

[24]

Section 9 of the
Charter
provides that a person has the right not to be arbitrarily detained or
imprisoned.  The police must have articulable cause or a reasonable suspicion
(as opposed to a hunch) that a person is connected to a crime before detaining
the person for investigative purposes:  see
R. v. Mann
, 2004 SCC 52,
[2004] 3 S.C.R. 59.  There must be reasonable and probable grounds, both
subjectively and objectively, that a person has committed a crime before the
police may make a warrantless arrest of the person: see
R. v. Storrey
,
[1990] 1 S.C.R. 241, 53 C.C.C. (3d) 316.

[25]

In this case, the police did not
detain the appellant for investigative purposes; they initially detained him
for the purpose of arresting him and they continued his detention following his
arrest.  The issue is whether there were reasonable and probable grounds for
the arrest of the appellant and, if not, whether the detention was arbitrary.

[26]

Corporal Fossum testified that he
believed that he had grounds to arrest the occupants of the red van for
possession of a controlled substance for the purpose of trafficking.  The trial
judge concluded that the officer objectively had reasonable and probable
grounds to arrest the appellant on the basis of the following information known
to the officer, set out in the reasons on the
voir dire
(19 January
2007), Courtenay 32784-3 (B.C.S.C.):

[35]      
One, an organization associated with the Hell's Angels was openly endeavouring
to take over the drug trade in Courtenay.

[36]      Two,
in doing so, they possessed handguns and were prepared to resort to violence.

[37]      Three,
they operated as a team with different duties relegated to different persons. 
One carried the drugs and one carried the money. A third was responsible for
enforcement duties.

[38]      Four,
at an earlier time the accused was found driving a vehicle owned by a company
associated with criminal activity.

[39]      Five,
members of the organization passed out business cards in the name of Easy
Money Productions containing a phone number.

[40]      Six,
some members of the organization resided at the Spindrift residence, a
residence which contained illicit drugs and weapons.  Activity consistent with
drug trafficking was observed.

[41]      Seven,
a red van was seen parked at that residence shortly before Corporal Fossum made
his Dial-A-Dope call.

[42]      Eight,
that call was made to a number which Corporal Fossum had reasonable and
probable grounds to believe was the number on the business card handed out by
this organization.

[43]      Nine,
minutes after the drug buy was arranged for the McDonald's restaurant location
in Courtenay, the same red van that had been seen at the Spindrift residence
arrived at the agreed upon location.

[44]      Ten,
consistent with the practice of those selling drugs in this manner, the van
moved quickly through the parking lot without stopping.  The occupants of the
van were craning heads as they passed through the parking lot, consistent with
such a practice in an effort to locate their client while avoiding drug
rip-offs or police.

[45]      Eleven,
the presence of four individuals in the vehicle that departed the Spindrift
residence minutes earlier was consistent with information that the organization
delegated different duties to a number of people in a drug transaction.

[46]      Twelve,
consistent with that practice the accused was found with over $2,000 in three
bundles in his possession on his arrest and another passenger was found with
cocaine in an amount consistent with that ordered by Corporal Fossum.

[27]

I agree with the appellant that
the trial judge improperly relied on evidence discovered after the arrest of
the appellant in concluding that the officer objectively had reasonable and
probable grounds to make the arrest.  He should not have relied on the fact
that drugs and weapons were found in the Spindrift Road residence when it was
subsequently searched (para. 40 above) or the fact that drugs and cash were
found on the occupants of the van after they were arrested (para. 46 above). 
Nevertheless, the remaining information known to the officer did, in my view,
objectively provide reasonable and probable grounds that the appellant was
participating in the offence of trafficking in cocaine.

[28]

The appellant relies on the
decision in
R. v. Maytwayashing
(2005), 198 Man. R. (2d) 140,
67 W.C.B. (2d) 391 (Prov. Ct.), in which it was held that the police did not
objectively have reasonable and probable grounds to arrest the occupants of a
vehicle they had been advised by an informant was used in dial a dealer drug
transactions.  In my opinion, that decision is distinguishable from the case at
bar.  In
Maytwayashing
,

the police had not observed or initiated
a drug transaction, and they were relying on nothing more than the information
provided by the informant.  In the present case, in addition to the information
provided by tips and observations made by the police, Corporal Fossum had
initiated a drug transaction by pretending to arrange for the purchase of
cocaine, and the vehicle in which the appellant was a passenger arrived at the
place and within the time frame arranged for the consummation of the
transaction.

[29]

The appellant also relies on the
decision of this Court in
R. v. Whitaker
, 2008 BCCA 174, 170 C.R.R. (2d)
309.  In that case, the police had reason to believe that marijuana was being
cultivated and sold from a residence owned by the accused.  When the police
attended at the residence to execute a search warrant, they arrested the
accused and four other men in front of the detached garage on the property. 
The police did not know the identity of the accused when they arrested him. 
This Court held that in the absence of knowledge or belief that the person they
were arresting was the owner of the residence, the police lacked objective
grounds to arrest him.

[30]

The appellant submits that, as in
Whitaker
,
he was a stranger to the police prior to his arrest, and he points to the
concession of Corporal Fossum during his cross-examination at trial that the
appellant could have been a hitchhiker picked up by the driver of the van
shortly before it reached the McDonalds restaurant.  However, even though the
appellant was a stranger to Corporal Fossum, there were reasonable and probable
grounds to believe that the appellant was participating in a joint enterprise
involving the sale of cocaine.  While there was a possibility that the appellant
had been a hitchhiker, it was rather remote in view of the fact that he was
sitting in the front passengers seat of a vehicle containing two other
passengers in the back seat.

[31]

As there were reasonable and
probable grounds, both subjectively and objectively, to arrest the appellant,
his right under s. 9 of the
Charter
was not violated.

(b)
Right to Counsel

[32]

Section 10(b) of the
Charter
provides that an arrested or detained person has the right to retain and
instruct counsel without delay and to be informed of that right.  Apart from
the next ground of appeal dealing with a change in jeopardy, it is not
suggested that there was a failure to inform the appellant of his right to
retain and instruct counsel.  The breach alleged by the appellant relates to
the exercise of this right.

[33]

If an arrested person indicates
that he or she wishes to exercise the right to counsel, the police have the
duties, except in urgent or dangerous circumstances, to provide the person with
a reasonable opportunity to exercise the right, and to refrain from eliciting
evidence from the person until he or she has had a reasonable opportunity to
retain and instruct counsel:  see
R. v. Manninen
, [1987] 1 S.C.R. 1233,
34 C.C.C. (3d) 385, and
R. v. Bartle
, [1994] 3 S.C.R. 173, 92 C.C.C.
(3d) 289.

[34]

The appellant says that he should
have been allowed to contact counsel by using a cell phone at the scene of his
arrest and that there was an unacceptable delay of three hours and twenty
minutes between the time he was brought to the police station and the time a
call was placed to the lawyer he had specified.

[35]

The trial judge concluded that it
was neither reasonable nor practical to allow the appellant to use a cell phone
at the scene of his arrest.  I agree with him.  The police considered the
arrest to be one of high risk.  The appellant was believed to be associated
with an organization that used violence.  It would have been difficult for the
police to ensure that the call was not used for an improper purpose and to
provide the appellant with privacy at the scene of his arrest while ensuring
that he was secure.

[36]

The police station had only one private
phone for conversations with lawyers, and the police had to deal with the three
other men arrested with the appellant, as well as an unrelated matter.  The
trial judge made the finding of fact that the appellant was provided access to
counsel as soon as was reasonably possible in all of the circumstances.  I am
not persuaded that the judge made a palpable error in making this finding.

[37]

In my opinion, the trial judge
did not err in holding that there was no breach of the appellants s. 10(b)
right to retain and instruct counsel.  I also note that the police neither
attempted to elicit evidence from the appellant nor received any information
from him before he spoke with his lawyer.

(c)
Change in Jeopardy

[38]

Relying on
R. v. Black
,
[1989] 2 S.C.R. 138, 50 C.C.C. (3d) 1, and
R. v. Carpenter
, 2001 BCCA
31, 151 C.C.C. (3d) 205, the appellant says that he should have been advised of
his
Charter
rights again when the investigation changed from one
involving a dial-a-dope operation to one involving a stash or stockpile
of cocaine.

[39]

In
Black
, the Supreme Court
of Canada held that s. 10(b) of the
Charter
must be considered in light
of s. 10(a) (the right to be informed of the reason for arrest or detention)
because a person can only exercise his or her s. 10(b) right in a meaningful
way if he or she knows the extent of their jeopardy.  In that case, the accused
had spoken to her lawyer after being arrested for attempted murder but the
victim subsequently died, and the accused was told that she would be charged
with first degree murder.  The Court held that the accuseds s. 10(b) rights
had been breached when she was questioned by the police before she had spoken
again with her lawyer following the change in the intended charge.

[40]

The accused in
Carpenter
was arrested after a customs officer found marijuana in his luggage, and the
accused spoke to a lawyer after being arrested for smuggling marijuana.  The
customs officer subsequently performed a strip search, which revealed a
distended stomach.  Upon questioning by customs officers, the accused admitted
that he had swallowed pellets of heroin.  This Court held that the accuseds s. 10(b)
right had been breached because the accused was not afforded the right to
retain and instruct counsel after there had been a material change in the
purpose of the investigation.

[41]

In the present case, I agree with
the conclusion of the trial judge that there was not a change in jeopardy that
resulted in a violation of s. 10(b).  The purpose of the search warrant was to
search the Raven Road residence for cocaine and implements related to the
intended charge of trafficking in cocaine.  There was no change in the intended
charge prior to the execution of the search warrant.  Although the police
expected to find a greater amount of cocaine at the Raven Road residence than
had been seized from one of the occupants of the red van at the time of the
arrest, the accused was not exposed to a materially different sentence as a
result of the additional cocaine being located.

(d)
Breach of Section 8

[42]

Section 8 of the
Charter
protects persons against unreasonable search and seizure.  If evidence relied
upon for the issuance of the search warrant with respect to the Raven Road
residence had been obtained as a result of breaches of the
Charter
, it
would be necessary to determine whether the search warrant could properly have
been issued in the absence of such evidence: see
R. v. Garofoli
, [1990]
2 S.C.R. 1421, 60 C.C.C. (3d) 161.

[43]

As it is my opinion that the
appellant has not demonstrated any breaches of the
Charter
, it is not
necessary to consider whether the search warrant would have been valid if
certain evidence had not been included in the information to obtain the
warrant.  I would note, however, that the only evidence the appellant alleged
had been obtained in breach of his s. 10(b) rights was his admission that he
lived at the Raven Road residence.  The exclusion of that admission would not
have affected the validity of the search warrant because the information to
obtain also stated that the police had found a tenancy agreement at the Spindrift Road residence showing the appellant as the tenant of the Raven Road residence.

(e)
Exclusion of Evidence

[44]

As it is my opinion that the
appellant has failed to prove any
Charter
breaches, it is not necessary
to consider whether any of the evidence should have been excluded from the
trial pursuant to s. 24(2) of the
Charter
.

(f)
Count 4 (Possession of a loaded restricted firearm)

[45]

The appellant challenges his
conviction on count 4 on two interrelated bases.  First, he says that the trial
judge failed to give adequate reasons because his reasons for judgment omit any
reference to count 4, which required independent consideration from the other
counts.  Secondly, he says that the trial judge misapprehended the evidence in
two respects (namely, whether the firearm seized at the Raven Road residence
was loaded and whether it was a restricted firearm), with the result that the
verdict was unreasonable and unsupported by the evidence.

[46]

In his opening comments at the
trial, Crown counsel told the trial judge that he noticed on the previous
evening that count 4 alleged that the appellant possessed a restricted firearm
but that the expert evidence the Crown would be introducing during the trial
was that the firearm was a prohibited firearm.  Defence counsel responded that
he had not had an opportunity to consider the issue but would address the court
in the fullness of time.

[47]

The certificate of analysis
introduced as an exhibit at trial certified that the firearm in question was a
prohibited firearm within the meaning of s. 84(1) of the
Code
. 
Section 84(1) also contains a definition of restricted firearm and, as a
result of the definition, a prohibited firearm cannot also be a restricted
firearm; the two terms are mutually exclusive.  Despite the comments made at
the beginning of the trial, no application was made during the trial to amend
count 4 of the indictment to conform to the evidence.

[48]

There were two aspects of the
evidence touching on the issue of whether the firearm was loaded.  The first
aspect consisted of two photographs (numbered 14 and 15) in the book of
photographs taken during the execution of the search warrant at the Raven Road residence.  Photograph 14 showed a gun lying on the floor.  Photograph 15 showed
the same gun on the floor and what appears to be a cartridge or magazine for
bullets beside it.  A notation was typed under photograph 15:  As per #14 (Loaded
magazine out).  There was no evidence at trial as to who typed the notation or
who was the source of the notation.

[49]

The second aspect of the evidence
pertaining to the gun being loaded was the testimony of the constable who was
the exhibit officer during the search of the Raven Road residence.  He
testified generally about the photographs in the book of photographs.  He
testified as follows about photographs 14 and 15:

Q         And Photograph 14?

A          Photograph 14 is
I removed the firearm, a 22 semi automatic weapon, from the sock and laid it on
the floor and took a photograph of it.

Q         Okay.  Photograph
15?

A          Is the sock with
the clip -- or the firearm removed from the sock with the clip removed.

Q         You took the clip
out of the firearm?

A          I
did.  And I made it safe.

* * *

Q         Now, in relation
to that firearm, eventually you sent that off for analysis.  Is that correct?

A          Thats correct.

Q         And that was to
determine whether or not it was in fact a firearm?

A          Correct.

Q         And what the
status of that firearm might be?

A          Correct.

Q         And you would have
received back a lab report in relation to that?

A          I did.

Q         And Im going to
ask that you be shown now what was marked as Exhibit 2 in the prelim.  Im
showing you now what was marked as Exhibit 2 in the prelim.  Is that a forensic
lab report? Is that the report you received back in relation to this particular
firearm with ammunition?

A          Yes,
it is.

The
forensic lab report referred to by the Crown in the above passage was the
certificate of analysis certifying that the handgun was a prohibited firearm.

[50]

The first sentence of the reasons
for judgment of the trial judge on verdict reads as follows:

[1]        The
accused faces counts of possession of cocaine for the purpose of trafficking,
storing a firearm in a careless manner and possessing that same firearm without
a license or registration certificate.

In
paragraph 4 of the reasons, the judge stated that the issue was whether the
Crown has proved beyond a reasonable doubt the possession alleged in all three
counts.  There was no mention in the introductory comments of count 4 or a
charge of possessing a loaded restricted firearm without the appropriate
documentation.

[51]

In summarizing the evidence, the
trial judge listed the items found in the Raven Road residence.  One of the
listed items was a loaded handgun.

[52]

The reasons for judgment focused
on the issue of possession of the cocaine and firearm seized upon the execution
of the search warrant for the Raven Road residence.  The trial judge concluded
that the only rational conclusion based on the circumstantial evidence was that
the appellant had both knowledge and control of the cocaine and firearm.  The
last sentence of his reasons for judgment was:  I find the accused guilty on
the three counts in the Indictment.  No mention was made of a fourth count.

[53]

Upon the issuance of the reasons
for judgment, Crown counsel wrote to seek clarification with respect to the
omission in the reasons for judgment of a reference to count 4.  The trial
judge responded with a letter stating that this was a simple miscount by me
of the number of counts in the Indictment, as should be apparent from my
Reasons.

[54]

In his reasons for sentence (17 September
2007), Courtenay 32784-3 (B.C.S.C.), the judge recited that the appellant had
been convicted of, among other things, Count 4, possession of a loaded
restricted firearm, a semi-automatic pistol, without being the holder of an
authorization or a licence.  The warrant of committal upon conviction, which
set out the appellants convictions on counts 1, 2 and 4, described the conviction
on count 4 as follows:

Count
4, on or about December 12, 2003, at or near Courtenay, BC, did commit an
offence of possessing, in any place, a loaded or unloaded prohibited firearm or
restricted firearm, together with readily accessible ammunition that is capable
of being discharged in the firearm without being the holder of an authorization
or a licence under which you may possess the firearm in that place, and without
being the holder of a registration certificate for the firearm, contrary to
section 95(1) Criminal Code.

This wording does not accurately correspond to count 4
of the indictment.  It loosely follows the wording of s. 95(1) of the
Code
.

[55]

I will first address the issue
relating to the adequacy of the trial judges reasons on count 4 because it
leads into the issue regarding the evidence.

[56]

The Supreme Court of Canada has
recently revisited the issue of sufficiency of reasons in
R. v. R.E.M.
,
2008 SCC 51, 235 C.C.C. (3d) 290.  The Court confirmed that one of the reasons for
requiring reasons for judgment is to permit effective appellate review (para.
11) and noted that the task of articulating the reasons lessens the possibility
of overlooking important points of fact or law (para. 12).

[57]

In
R. v. Sheppard
, 2002 SCC
26, [2002] 1 S.C.R. 869 at para. 46, the Court stated that an appeal court may
be unable to give effect to the statutory right of appeal if, among other
things, the path taken by the trial judge through confused or conflicting
evidence is not at all apparent.  This phrase was relied upon in subsequent
appellate decisions, including this Courts decision in
R.E.M.
(2007
BCCA 154, 218 C.C.C. (3d) 446), where the appeal was allowed on the basis that
the pathway to conviction was not clear.  In allowing the appeal in
R.E.M.
,
the Supreme Court of Canada clarified what is meant by the phrase:

[17] 
These purposes are fulfilled if the reasons, read in context, show why the
judge decided as he or she did.  The object is not to show
how
the
judge arrived at his or her conclusion, in a watch me think fashion.  It
is rather to show
why
the judge made that decision.  The decision of the
Ontario Court of Appeal in
Morrissey
[
R. v. Morrissey
(1995), 22
O.R. (3d) 514, 97 C.C.C. (3d) 193 (C.A.)] predates the decision of this Court
establishing a duty to give reasons in
Sheppard
.  But the description in
Morrissey
of the object of a trial judges reasons is apt.  Doherty J.A.
in
Morrissey
, at p. 525, puts it this way: In giving reasons for
judgment, the trial judge is attempting to tell the parties
what
he or
she has decided and
why
he or she made that decision (emphasis added).  What
is required is a logical connection between the what  the verdict  and the
why  the basis for the verdict. The foundations of the judges decision must
be discernable, when looked at in the context of the evidence, the submissions
of counsel and the history of how the trial unfolded.

In
the present case, the reasons for judgment do not disclose the what or the
why with respect to count 4.

[58]

A situation somewhat similar to
the instant case arose in
R. v. Sadler
, 2008 BCCA 491.  The accused was
charged with numerous offences, and he was convicted of dangerous driving
causing bodily harm and failing to remain at the scene of an accident.  In his
reasons for judgment, the trial judge stated that the only issue was one of
identity; namely, whether the accused was the driver of the vehicle that caused
the accident.  This Court held that the reasons of the trial judge were
inadequate for the purpose of appellate review because the judges silence on
the issue of
mens rea
of the offence of failing to remain at the scene
of an accident precluded the Court from discerning whether he directed his mind
to the issue or simply overlooked it.

[59]

Here, the reasons of the judge on
the verdict make no mention of count 4 or the essential ingredients of the
offence.  Similar to
Sadler
, the judge stated that the issue related to
possession of the cocaine and the firearm, and there was no discussion of the
other essential ingredients of the offence alleged in count 4, including the
ingredients that the handgun was a restricted firearm and that the handgun was
loaded.  A reading of the reasons as a whole raises a question of whether the
judge overlooked count 4.  Even if the inference can be drawn from the entry of
the conviction on the count that the judge directed his mind to it at some
stage, there are no reasons explaining why the conviction was entered.

[60]

Inadequacy of reasons does not
automatically lead to the conclusion that appellate review is not possible.  It
depends on the record in the case.  In
R.E.M.
, at para. 29, Chief
Justice McLachlin quoted her earlier comments in
Hill v. Hamilton-Wentworth
Regional Police Services Board
, 2007 SCC 41, [2007] 3 S.C.R. 129 at para.
101:

[101] 
In determining the adequacy of reasons, the reasons should be considered in the
context of the record before the court.  Where the record discloses all
that is required to be known to permit appellate review, less detailed reasons
may be acceptable.  This means that less detailed reasons may be required
in cases with an extensive evidentiary record, such as the current appeal. On
the other hand, reasons are particularly important when a trial judge is
called upon to address troublesome principles of unsettled law, or to resolve
confused and contradictory evidence on a key issue, as was the case in the
decision below:
Sheppard
, at para. 55.  In assessing the adequacy
of reasons, it must be remembered that [t]he appellate court is not given the
power to intervene simply because it thinks the trial court did a poor job of
expressing itself:
Sheppard
, at para. 26.

Also
see
R. v. Gagnon
, 2006 SCC 17, [2006] 1 S.C.R. 621 at para. 13.  In
Sadler
,
the Court allowed the appeal because the record did not fill in the gap in
the trial judges reasoning.

[61]

The essential elements of the
offence alleged in count 4 were that:

(a)        the appellant was the
offender;

(b)        the offence was committed on
or about December 12, 2003, at or near Courtenay, British Columbia;

(c)        the appellant possessed a
firearm;

(d)        the firearm was loaded;

(e)        the firearm was a restricted
firearm;

(f)         the appellant did not hold an
authorization or a licence under which he could possess the firearm in that
place or a registration certificate for the firearm.

Upon
proof of the above essential elements, the onus is on the accused to prove
absence of guilty knowledge:  see
R. v. Phillips
(1978), 44 C.C.C. (2d)
548 (Ont. C.A.), and
R. v. Richard
(1981), 63 C.C.C. (2d) 333, 24 C.R.
(3d) 373 (N.B.C.A.).

[62]

Items (a), (b) and (c) were also
essential elements of the offence alleged in count 3, and the record discloses
that they were proved beyond a reasonable doubt by the judges finding of guilt
on count 3.  Item (f) was proved beyond a reasonable doubt by an affidavit,
filed by consent, sworn by an analyst with the Canadian Firearms Registry. 
That leaves items (d) and (e), upon which this ground of appeal has focused.

[63]

When he was listing the items
seized at the Raven Road residence in his reasons for verdict, the judge
described the handgun as being loaded.  Hence, he made a finding of fact that
the firearm was loaded.  This leads into the next issue because the appellant
says that the judge misapprehended the evidence in this regard, resulting in
the verdict on count 4 being unreasonable and unsupported by the evidence.

[64]

I am not persuaded the finding
that the firearm was loaded constitutes a misapprehension of the evidence.  In
my view, it was open to the judge to conclude that the only reasonable
inference to be drawn from the testimony of the exhibit officer was that he
took the clip out of the firearm to make it safe because the clip contained
bullets.  Whether the gun was loaded was not a live issue at the trial.  In
their closing submissions, both counsel referred to the loaded gun and, while
this is not evidence or an admission, it confirms that it was not a live issue
that the judge was required to address in any detail in his reasons.  As a
result, the record is sufficient to illustrate that item (d) was proved beyond
a reasonable doubt.

[65]

On the other hand, the record does
disclose that the judge misapprehended the evidence with respect to the handgun
being a restricted firearm and that item (e) was not proved beyond a reasonable
doubt.  The only evidence on this point was the evidence led by the Crown that
the handgun was certified to have been a prohibited firearm, not a restricted
firearm.  Therefore, the record does not support that item (e) was proved
beyond a reasonable doubt unless the indictment is amended to substitute
restricted firearm with prohibited firearm.

[66]

Section 683(1)(g) of the
Code
authorizes appellate courts to amend the indictment where it is considered to
be in the interests of justice, provided that the accused has not been misled
or prejudiced in his defence or appeal.  The appellant urges us not to exercise
our power because it would be an extraordinary step (per
R. v. Tremblay
,
[1993] 2 S.C.R. 932 at 956, 84 C.C.C. (3d) 97 at 114) and this is not one of
the few and far between cases for the exercise of the authority (per
R. v.
Irwin
(1998), 38 O.R. (3d) 689, 123 C.C.C. (3d) 316 (C.A.) at para. 42).

[67]

In
Irwin
, Mr. Justice
Doherty used the following cautionary words:

[33] 
My conclusion as to the scope of the amending power addresses only the first of
two issues which an appellate court must face in deciding whether to make an
amendment.  Having found that the power exists, the court must go on and
determine whether it should be exercised in a given case.  The amending power
can be exercised only if the accused will not be "misled or prejudiced in
his defence or appeal".  The nature of the proposed amendment and the
stage of the proceedings at which it is sought will be important factors in
determining whether an accused has been misled or prejudiced.  The risk of
prejudice is particularly great where it is proposed to materially amend an
indictment on appeal and affirm the conviction on the basis of that amendment.

The second of the issues referred to by Mr. Justice
Doherty is whether the amendment is in the interests of justice.

[68]

I agree that an appellate court
should proceed cautiously with an application to amend the indictment on appeal
but, in my view, this is one of the appropriate cases for the Court to utilize
its authority.  Crown counsel raised the potential amendment at the beginning
of the trial, and it was only by oversight that the application to amend was
not made at the trial after the certificate of analysis was entered into
evidence.  The point is technical in nature, and if the handgun had not been a
prohibited firearm, it would have been a restricted firearm.  That the firearm
was of a nature requiring an authorization or licence and a certificate was not
disputed at trial.

[69]

The appellant was not misled and
has not pointed to any prejudice that he suffered in his defence or the
appeal.  I have no doubt that the proposed amendment would have been granted at
trial if Crown counsel had made application at the end of the evidence.  It
would not be in the interests of justice to require a new trial on count 4 to
deal with this technicality.  In my opinion, it would be in the interests of
justice to grant the requested amendment.

[70]

With the amendment of the
indictment, the record does permit proper appellate review of the conviction on
count 4.  The findings made by the trial judge, together with the record,
establish that all of the essential elements of the offence alleged in count 4,
as amended, were proved beyond a reasonable doubt.

Conclusion

[71]

I would amend the indictment by
substituting the word prohibited in place of the word restricted in count 4
of the indictment, and I would dismiss the appeal.

The Honourable Mr. Justice Tysoe

I
agree:


The
Honourable Mr. Justice Mackenzie

I
agree:


The
Honourable Madam Justice Levine


